Order entered November 20, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-20-00868-CV

           ROBIN PHELAN AND MELINDA PHELAN, Appellants

                                       V.

           WALNUT HILL PHYSICIANS’ HOSPITAL, LLC D/B/A
             WALNUT HILL MEDICAL CENTER, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-16-13777

                                    ORDER

      Before the Court is the parties’ November 19, 2020 joint motion to abate the

appeal pending finalization of their settlement agreement. We GRANT the motion

to the extent that we SUSPEND the deadline for the reporter’s record. The parties

shall file, within forty-five days of the date of this order, either a motion to

dismiss or a status report.
       We DIRECT the Clerk of this Court to send a copy of this order to Marcey

Poeckes, Official Court Reporter for the 298th Judicial District Court; and, all

parties.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE